Citation Nr: 9907643	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  98-13 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for a service-connected stress fracture 
of the left talus.

3.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for a service-connected stress fracture 
of the right talus.

4.  Entitlement to the assignment of a 10 percent disability 
evaluation based upon multiple, noncompensable, service-
connected disabilities, pursuant to 38 C.F.R. § 3.324 (1998).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to November of 
1992.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 1998 rating decision 
by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in February 1998, a statement of 
the case was issued in March 1998, and a substantive appeal 
was received in August 1998.

In the aforementioned substantive appeal, the veteran states 
"I have problems with by [sic] back if I am on my feet for 
any length of time.  I feel, and my doctor has told me it is 
because of the injury to my legs . . . . "  Although not 
clear, this communication from the veteran may be intended to 
advance a claim of entitlement to service connection for low 
back disability secondary to the veteran's service-connected 
stress fractures of the left and right talus.  This theory of 
recovery was not considered by the RO in its rating decision, 
and this matter is therefore hereby referred to the RO for 
clarification from the veteran and any necessary action.  
With regard to the low back disability issue, the following 
decision of the Board is limited to consideration of 
entitlement to service connection on a direct incurrence 
basis. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between low back 
disability and the veteran's period of active military 
service.

2.  The veteran's service-connected stress fracture of the 
left talus is currently manifested by subjective complaints 
of pain and objective evidence of crepitus; there is no 
evidence of malunion of the os calcis or astragalus, 
manifested by moderate deformity, nor is there moderate 
limitation of motion.

3.  The veteran's service-connected stress fracture of the 
right talus is currently manifested by subjective complaints 
of pain and objective evidence of crepitus; there is no 
evidence of malunion of the os calcis or astragalus, 
manifested by moderate deformity, nor is there moderate 
limitation of motion.

4.  The veteran's only two service-connected disabilities, 
stress fracture of the left and right talus, both of which 
are rated noncompensable, are not of such character as to 
clearly interfere with normal employability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for low back disability is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The criteria for an increased (compensable) evaluation 
for a stress fracture of the left talus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5273 (1998).

3.  The criteria for an increased (compensable) evaluation 
for a stress fracture of the right talus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5273 (1998).

4.  The criteria for a compensable evaluation for multiple, 
noncompensable, service-connected disabilities have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection-Low Back Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), as "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  To satisfy the burden of 
establishing a well-grounded claim, there must be:  a medical 
diagnosis of a current disability; evidence of an incurrence 
or aggravation of a disease or injury in service, as shown 
through medical or, in certain circumstances, lay evidence; 
and medical evidence of a nexus between the in-service injury 
or disease and the current disability.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  Moreover, the truthfulness 
of evidence is presumed in determining whether a claim is 
well-grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Alternatively, the United States Court of Veterans Appeals 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service medical records include the report of the veteran's 
April 1992 enlistment examination, which noted a lumbar 
sprain in 1989, with no residuals.  The veteran's report of 
medical history does not state that he had, or had previously 
had, recurrent back pain.  A report of emergency care dated 
in May 1992 shows a chief complaint of low back pain due to 
carrying heavy lumber.  X-ray examination revealed bilateral 
sacralization, as well as spina bifida occulta.  The 
assessment was of low back pain.  Two days later, the veteran 
reported to physical therapy clinic with complaints of low 
back pain.  The assessment was mechanical low back pain, 
however, subjective complaints greatly outweighed any 
objective findings.  Following clinical evaluation in June 
1992, the veteran was assessed with mechanical low back pain.  
Physical therapy evaluation 5 days later assessed resolving 
back pain following lifting injury.  The claims file does not 
contain a report of a separation examination.

The veteran was afforded a VA fee-basis general medical 
examination in December 1997.  He reported back pain.  
Examination of the lumbar spine was negative for bony 
tenderness, deformity, discoloration, or soft tissue 
swelling.  The impression was of chronic low back pain.  The 
examining physician added that examination of the lumbar 
spine revealed preserved range of motion and a normal 
neurologic examination.

At this point the Board points out that congenital defects 
are not diseases or injuries within the meaning of 
legislation allowing for service connection.  In this regard, 
the Board observes that sacralization is "a congenital 
anomaly in which the fifth lumbar vertebra is fused to the 
sacrum in varying degrees."  Thibault v. Brown, 5 Vet.App. 
520, 521 (1993).  Likewise, spina bifida occulta is a 
congenital condition not compensable under VA law.  38 C.F.R. 
§ 3.303(c); Firek v. Derwinski, 3 Vet.App. 145, 146 (1992).  
See also VAOPGCPREC 82-90 (Jul. 18, 1990) (service connection 
may be granted for diseases, but not defects, of congenital, 
developmental, or familial origin).  Accordingly, to the 
extent that these two defects were noted in service medical 
records, they are not for consideration with regard to the 
present claim.  

However, the Board believes that the impression of low back 
pain referenced in the report of the December 1997 VA 
examination sufficiently constitutes a medical diagnosis of a 
current low back disability (other than the congenital 
defects noted above) for well-grounded purposes, thus 
satisfying the requirement that there be competent evidence 
of a current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  The veteran's assertions regarding a low back 
injury during service are by themselves competent and are 
accepted for well-grounded purposes.  In fact, service 
medical records clearly document an injury.  

However, in the instant case, there is no medical evidence 
linking the veteran's current low back disability to service 
or the inservice injury.  There is no medical evidence of a 
continuity of symptomatology from the inservice injury to 
link his current low back pain to that injury.  It appears 
from the last pertinent entry in the veteran's service 
medical records (in June 1992) that the back pain was 
resolving.  The next medical evidence of low back pain is not 
until the VA examination in December 1997, more than 5 years 
after the injury.  There is no suggestion in the December 
1997 VA examination report that the examiner linked the 
reported low back pain to the inservice injury. 

The Board acknowledges the veteran's contentions that he 
currently suffers from a low back disability which is related 
to an in-service injury.  However, the etiology or pathology 
of a disability or disease is a medical question that the 
veteran is not qualified to answer.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under section 5107(a).  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992). "Where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of section 5107(a); where the 
determinative issue does not require medical expertise, lay 
testimony may suffice by itself."  See Godfrey v. Brown, 7 
Vet. App. 398, 405 (1995).  In this case, there is no 
competent medical evidence linking the veteran's current low 
back disability to service.  Moreover, there is also no 
medical evidence linking the veteran's claimed continuity of 
symptomatology to his current low back disability.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In short, while the Board notes the veteran's contention that 
his current low back disability is related to an in-service 
injury, his statement does not satisfy the medical nexus 
requirement and cannot therefore render his claim well-
grounded.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Again, lay assertions of medical evidence cannot constitute 
evidence to render a claim well-grounded under 38 U.S.C.A. 
§ 5107(a).  Id., citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Where, as here, the veteran fails to submit supportive 
medical evidence where the determinative issue involves 
medical causation, the claim is not well-grounded and ". . . 
VA has no duty to assist the appellant in developing his 
claim, or, for that matter, to adjudicate the claim."  See 
Franzen v. Brown, 9 Vet. App. 235, 238 (1996), citing Shogren 
v. Brown, 7 Vet. App. 14, 16 (1994).  Further, the doctrine 
of reasonable doubt does not ease the veteran's initial 
burden of submitting a well-grounded claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make this 
claim "plausible."  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  The veteran is instructed that medical 
evidence of causation is necessary to render his low back 
claim well-grounded.

II.  Increased Rating-Stress Fracture of Left and Right Talus

The veteran contends that he experiences a lot of pain in 
both ankles, because he is on his feet most of the day at 
work.  He reports that his left ankle produces a "popping" 
noise.  He claims entitlement to a compensable rating for 
each ankle.  These are original claims, which are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Court has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to establish an increased rating claim as well grounded.  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  See Fenderson v. West, No. 96-947, 
slip op. at 21 (U.S. Vet. App. Jan. 20, 1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims).  Cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
Under these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection through the present.  Fenderson, slip op. at 19-
21.

After examining the record, the Board is also satisfied that 
all relevant facts have been properly developed in regard to 
the veteran's claims and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).  Murphy, 1 Vet. App. at 
81; Littke v. Derwinski, 1 Vet. App. 90, 91 (1990).  In this 
regard, the current condition of the veteran's service-
connected bilateral stress fracture of the talus has been 
assessed by the December 1997 VA examination, which 
examination the Board finds to be adequate concerning the 
issues on appeal.  Finally, there is no indication that there 
are other relevant records available which would support the 
veteran's claims.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).

Service medical records show that the veteran presented with 
complaints of bilateral ankle pain and swelling in July 1992.  
The assessment was possible bilateral ankle sprain.  
Examination of the ankles 4 days later showed bilateral edema 
and tenderness at each lateral malleolus.  The assessment was 
bilateral stress reaction.  A July 1992 bone scan 
subsequently showed bilateral stress fractures of the talus.  
An August 1992 clinical record showed that the veteran felt 
fine and believed that he was ready to start training.

VA examination in December 1997 revealed bilateral ankles to 
be without bony tenderness, deformity, discoloration, or soft 
tissue swelling.  Crepitus was present.  Plantar flexion was 
to 40 degrees, and dorsiflexion was to 20 degrees.  No varus 
or valgus angulation was noted.  X-ray examination of the 
bilateral ankles was unremarkable.  The impression was 
history of stress fracture, bilateral ankles.  The examining 
physician noted crepitus, and concluded that physical and X-
ray examination of the ankles was unremarkable.

Disabilities of the ankle are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (1998).  The 
range of motion of this joint is provided at 38 C.F.R. 
§ 4.70, Plate II (0 to 20 degrees for dorsiflexion of the 
ankle, and 0 to 45 degrees for plantar flexion of the ankle) 
(1998).  

The veteran is currently assigned separate noncompensable 
disability evaluations for a stress fractures of the left and 
right talus, effective November 4, 1997, pursuant to 
Diagnostic Code 5273 (os calcis or astragalus, malunion of).  
Section 5273 does not provide for a noncompensable disability 
evaluation.  However, in every instance where the schedule 
does not provide for a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  A 10 percent evaluation is warranted 
under Diagnostic Code 5273 for malunion of the os calcis or 
astragalus, with moderate deformity.  A 20 percent evaluation 
is provided under section 5273 for malunion of the os calcis 
or astragalus manifested by marked deformity.  In this case, 
because there is clearly no evidence of deformity, an 
increased evaluation is not warranted pursuant to Diagnostic 
Code 5273.  Hence, the veteran's current symptomatology with 
respect to Diagnostic Code 5273 more nearly approximates the 
criteria for the current noncompensable disability evaluation 
for stress fracture of the left and right talus.

The Board will now consider evaluating the veteran's service-
connected bilateral ankle disability under other pertinent 
Diagnostic Code sections.  Specifically, Diagnostic Code 5271 
provides a 10 percent disability evaluation for moderate 
limited motion of the ankle, while marked limited motion of 
the ankle warrants a 20 percent disability evaluation.  
During the December 1997 VA fee-basis examination, the 
veteran's bilateral dorsiflexion was to 20 degrees (20 
degrees being normal or full), while bilateral plantar 
flexion was to 40 degrees (45 degrees being normal or full).  
While there is evidence of slight or minimal limitation of 
plantar flexion, the Board does not view such limitation to 
be of moderate degree so as to warrant a compensable 
disability evaluation under Diagnostic Code 5271.

Rating the veteran's bilateral ankle disability under the 
remaining Diagnostic Code sections dealing with the ankle 
would be inappropriate, because he does not suffer from 
either ankylosis of the ankle (Diagnostic Code 5270), 
ankylosis of the subastragalar or tarsal joint (Diagnostic 
Code 5272), or astragalectomy (Diagnostic Code 5274).

Although the veteran has complained of bilateral ankle pain 
on appeal , he did not exhibit visible manifestations of pain 
during December 1997 VA fee-basis examination.  Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); 38 C.F.R. § 4.40.  Nor did 
the examiner find any objective evidence of pain upon 
movement.  38 C.F.R. § 4.45.  There is also no clinical 
evidence of any disuse, atrophy, or other objective findings 
to indicate any additional functional impairment of the 
ankles.  Furthermore, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1996).  Hence, an increased disability 
evaluation under 38 C.F.R. § 4.40 is not warranted.  See also 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-05 (1995).

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, but finds that there is no question presented as to 
which of two or more evaluations would more properly classify 
the severity of the veteran's stress fracture of the left and 
right talus.

The Board further finds that the evidence does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected bilateral ankle disability, 
nor interference with employment to a degree greater than 
that contemplated by the regular schedular standards, which 
are based on the average impairment of employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992).  Therefore, the 
Board finds that the criteria for submission for an 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the veteran was not 
entitled to a higher (i.e., compensable) disability 
evaluation for his service-connected stress fracture of the 
left and right talus, at any time from November 4, 1997 (the 
effective date of service connection) to the present.  
Fenderson, supra.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt rule.  However, as the preponderance of 
the evidence is against the veteran's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54-55.

III.  10 Percent Evaluation for Multiple, Noncompensable,
 Service-Connected Disabilities

The veteran has presented a claim of entitlement to a 
compensable disability evaluation for multiple, 
noncompensable, service-connected disabilities pursuant to 
38 C.F.R. § 3.324, which provides that:

Whenever a veteran is suffering from two 
or more separate permanent service-
connected disabilities of such character 
as clearly to interfere with normal 
employability, even though none of the 
disabilities may be of compensable degree 
under the 1945 Schedule for Rating 
Disabilities the rating agency is 
authorized to apply a 10-percent rating, 
but not in combination with any other 
rating.

The veteran's only service-connected disabilities are a 
stress fracture of the left and right talus.  Both of these 
disabilities are noncompensable and, for the reasons 
discussed above, the Board has found that compensable ratings 
are not warranted for either.

As already discussed, with the exception of crepitus, the 
medical record does not show that the stress fracture of the 
left and right talus results in any objective clinical 
symptomatology.  Under the circumstances, the Board finds 
that there is no basis to assign a compensable rating under 
38 C.F.R. § 3.324, as there is no evidence that the 
disabilities interfere with employability in any way.


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


